ANNETTE KINGSLAND ZIEGLER, J.
¶ 72. {concurring). I join the majority's holding and its application of State v. Lindell, 2001 WI 108, 245 Wis. 2d 689, 629 N.W.2d 223, to the circumstances of this case. That is, I agree with the majority that Sellhausen is not entitled to a new trial because she exercised a peremptory strike to remove the circuit court judge's daughter-in-law from the jury and because she has not demonstrated that reversal is otherwise appropriate. See majority op., ¶ 7; Lindell, 245 Wis. 2d 689, ¶¶ 113, 119 (concluding that "[t]he substantial rights of a party are *313not affected or impaired when a defendant chooses to exercise a single peremptory strike to correct a circuit court error" but acknowledging that reversal might nevertheless be appropriate if, for example, "a circuit court judge repeatedly and deliberately misapplies the law to force a defendant to use peremptory challenges or when the court makes errors that force a defendant to use most or all of his or her peremptory strikes").
¶ 73. Still, I write separately and concur because, unlike the majority, I would discuss this court's decision in State v. Tody, 2009 WI 31, 316 Wis. 2d 689, 764 N.W.2d 737. To be clear, I do not adopt the Tody lead opinion and its conclusion that a presiding judge's immediate family member, when serving as a juror, is per se objectively biased. See id., ¶ 5. Instead, I adopt in full my concurrence in Tody that notes a circuit court's inherent authority to strike such a juror. See id., ¶¶ 59-68 (Ziegler, J., concurring). Today, three justices join me. Accordingly, this concurrence is the majority opinion on the issue of Tody's application to this case. Therefore, my concurrence in Tody and this concurrence now represent the opinion of the majority of this court.
¶ 74. The court of appeals in this case went to great lengths to interpret and apply Tody, even to the point of declaring that "[t]he issue in this appeal is whether Tody requires a new trial for Sellhausen." State v. Sellhausen, 2010 WI App 175, ¶ 7, 330 Wis. 2d 778, 794 N.W.2d 793. The court of appeals' reliance on Tody deserves our attention.
¶ 75. Relying on my concurrence in Tody, the court of appeals concluded that efficient and effective operation of the court system requires presiding judges *314to sua sponte remove their immediate family members from a panel of potential jurors. See id., ¶¶ 11, 22-23. I part ways with the court of appeals' decision to impose a duty upon circuit court judges to always sua sponte remove their immediate family members from a panel of potential jurors. Parties may very well receive a fair and impartial jury even if the jury includes a member of the judge's family. Still, in such circumstances, the potential for both foreseeable and unforeseeable problems warrants the judge's serious consideration. Accordingly, consistent with my concurrence in Tody, I continue to urge circuit court judges to exercise their inherent authority to ensure the fair, efficient, and effective administration of justice by considering whether the removal of their immediate family members from a panel of potential jurors or whether recusal from the case would avoid such problems. Tody, 316 Wis. 2d 689, ¶¶ 60, 67 (Ziegler, J., concurring).
¶ 76. As the court of appeals acknowledged, this case, like Tody, does not present a question of juror bias or a criminal defendant's Sixth Amendment right to be tried by an impartial jury. Sellhausen, 330 Wis. 2d 778, ¶ 22 (citing Tody, 316 Wis. 2d 689, ¶ 61 (Ziegler, J., concurring)). A reasonable person in the juror's position may be quite able to base her decision solely on the evidence presented and the law as instructed, without regard to the fact that the neutral, non-fact-finding judge is her relative. See Tody, 316 Wis. 2d 689, ¶ 66 (Ziegler, J., concurring). Rather, this case is about a circuit court judge's inherent authority to fairly, efficiently, and effectively administer justice through the process of jury selection. See Sellhausen, 330 Wis. 2d 778, ¶ 22 ("This is a question of how courts will administer justice."). Permitting the presiding judge's immediate family member to remain on a jury has the *315potential to create problems, including the possibility that the judge may be called upon to rule on an issue in which his or her family member is the subject of inquiry. See SCR 60.04(4)(e)4. Of course, such problems may never surface. However, to ensure the fair, efficient, and effective administration of justice, judges should consider whether they can avoid foreseeable problems by removing their immediate family members from a panel of potential jurors or recusing themselves from the case. Indeed, had the judge in this case removed his daughter-in-law from the panel of potential jurors, and had the judge in Tody removed his mother from the panel of potential jurors, see 316 Wis. 2d 689, ¶¶ 17-18, this very issue probably would not have come before us.
¶ 77. In summary, I, unlike the majority, agree with the court of appeals that Tody is worthy of discussion in this case. For the reasons stated in my concurrence in Tody and adopted in full today, I respectfully concur.
¶ 78. I am authorized to state that Justices DAVID T. PROSSER, PATIENCE DRAKE ROGGENSACK, and MICHAEL J. GABLEMAN join this concurrence.